OPINION — AG — **** COUNTY HOSPITALS — SURPLUS FUNDS — IMPROVEMENTS **** A COUNTY HOSPITAL MAY USE SURPLUS  FUNDS FOR IMPROVEMENTS OR ADDITIONS TO THE HOSPITAL BUILDING. A COUNTY HOSPITAL MAY NOT CONTRACT FOR IMPROVEMENTS OR ADDITIONS WHEN FUNDS ARE NOT PRESENTLY AVAILABLE; MAY NOT ARRANGE A FORM OF PAYMENT IN THE FUTURE OR ISSUE ANY TYPE OF BOND EXCEPT UPON A VOTE OF THE PEOPLE OF THE COUNTY AS REQUIRED BY LAW. AN ATTORNEY WHO IS A MEMBER OF THE BOARD OF CONTROL OF A COUNTY HOSPITAL CANNOT BE EMPLOYED BY THE BOARD ON A RETAINER, CONTINGENCY OR OTHER BASIS TO PERFORM LEGAL SERVICES FOR SUCH BOARD OR HOSPITAL. CITE: 19 O.S. 1969 Supp., 781 [19-781], 19 O.S. 1969 Supp., 795 [19-795], 19 O.S. 1969 Supp., 790.1 [19-790.1], ARTICLE X, SECTION 26 W. J. MONROE ** SEE: OPINION NO. 71-246 (1971) ** ** SEE: OPINION NO. 73-299 (1974) **